                                            Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 1 of 18 Page ID #:1183



                                                               1

                                                               2

                                                               3

                                                               4

                                                               5

                                                               6

                                                               7                        UNITED STATES DISTRICT COURT
                                                                                       CENTRAL DISTRICT OF CALIFORNIA
                                                               8
                                                                   SKYE ORTHOBIOLOGICS, LLC, a               Case No.: 2:20-cv-03444-DMG-PVCx
                                                               9
                                                                   Delaware Limited Liability Company,
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                              10   HUMAN REGENERATIVE                        STIPULATION AND PROTECTIVE
                                                                   TECHNOLOGIES, LLC, a Delaware             ORDER
                                                              11
                                                                   Limited Liability Company,
                                                              12
                                                                                Plaintiffs,
                                                              13

                                                              14
                                                                                v.

                                                              15   CTM BIOMEDICAL, LLC, a
                                                                   Delaware Limited Liability
                                                              16
                                                                   Corporation; BRYAN BANMAN, an
                                                              17   individual; VETERANS MEDICAL
                                                                   DISTRIBUTORS, INC.; a Florida
                                                              18   Corporation; GARDNER ROGERS,
                                                                   an individual; MIKE STUMPE, an
                                                              19
                                                                   individual; PABLO SEOANE aka
                                                              20   PAUL SEOANE, an individual; and
                                                                   DOES 1 through 10, inclusive,
                                                              21
                                                                                Defendants.
                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                         1
                                                                                         STIPULATION AND PROTECTIVE ORDER
                                            Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 2 of 18 Page ID #:1184



                                                               1          IT IS HEREBY STIPULATED by and between the parties to Skye
                                                               2   Orthobiologics, LLC, et al. v. CTM Biomedical, LLC, et al. Unites States District Court for
                                                               3   the Central District of California Case Number CV 20-3444-DMG (PVCx), Plaintiff
                                                               4   SKYE ORTHOBIOLOGICS, LLC (“Skye”) and Plaintiff HUMAN REGENERATIVE
                                                               5   TECHONOLOGIES, LLC (“HRT”) (Plaintiffs collectively as “Plaintiffs”); and Defendant
                                                               6   CTM BIOMEDICAL, LLC (“CTM”), Defendant BRYAN BANMAN (“Banman”),
                                                               7   Defendant VETERANS MEDICAL DISTRIBUTORS, INC. (“VMD”), Defendant
                                                               8   GARDNER ROGERS (“Rogers”), Defendant MIKE STUMPE (“Stumpe”), and
                                                               9   Defendant PABLO SEOANE aka PAUL SEOANE (“Seoane”) (Defendants collectively
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                              10   as “Defendants”) (all parties collectively as “Parties”), by and through their respective
                                                              11   counsel of record, that in order to facilitate the exchange of information and documents
                                                              12   which may be subject to confidentiality limitations on disclosure due to federal laws, state
                                                              13   laws, and privacy rights, the Parties stipulate as follows.
                                                              14          1.     Discovery in this action is likely to involve production of confidential,
                                                              15   proprietary, or private information for which special protection from public disclosure and
                                                              16   from use for any purpose other than prosecuting this litigation may be warranted.
                                                              17   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                                                              18   Stipulated Protective Order. The parties acknowledge that this Order does not confer
                                                              19   blanket protections on all disclosures or responses to discovery and that the protection it
                                                              20   affords from public disclosure and use extends only to the limited information or items that
                                                              21   are entitled to confidential treatment under the applicable legal principles. The parties
                                                              22   further acknowledge, as set forth below, that this Stipulated Protective Order does not
                                                              23   entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                              24   procedures that must be followed and the standards that will be applied when a party seeks
                                                              25   permission from the court to file material under seal.
                                                              26          2.     There is good cause for entry of a pretrial protective order because the nature
                                                              27   of this action involves highly confidential and confidential trade secrets, private financial
                                                              28   information and confidential business information. The specific examples of confidential
                                                                                                                2
                                                                                           STIPULATION AND PROTECTIVE ORDER
                                            Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 3 of 18 Page ID #:1185



                                                               1   information are set forth below in the definitions of Confidential Materials and Highly
                                                               2   Confidential Materials.
                                                               3          3.     In this Stipulation and Protective Order, the words set forth below shall have
                                                               4   the following meanings:
                                                               5                 a.     “Proceeding” means Skye Orthobiologics, LLC, et al. v. CTM
                                                               6   Biomedical, LLC, et al. Unites States District Court for the Central District of California
                                                               7   Case Number CV 20-3444-DMG (PVCx).
                                                               8                 b.     “Court” means the Hon. Dolly M. Gee, or any other District or
                                                               9   Magistrate judge to which this Proceeding may be assigned, including Court staff
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                              10   participating in such proceedings.
                                                              11                 c.      “Confidential Materials” means any Documents, Testimony, or
                                                              12   Information designated as “Confidential” pursuant to the provisions of this Stipulation and
                                                              13   Protective Order that the Designating Party believes in good faith contains non-public,
                                                              14   confidential matter that could cause competitive or financial harm to the Designating Party,
                                                              15   or that could invade the privacy interests of a third-party, if disclosed publicly or used for
                                                              16   purposes outside of this Proceeding.
                                                              17                 d.     “Highly Confidential Materials” means any Documents, Testimony,
                                                              18   or Information designated as “Highly Confidential” pursuant to the terms of this
                                                              19   Stipulation and Protective Order that the Designating Party believes in good faith contains
                                                              20   non-public, highly-confidential matter that has the potential to create a substantial risk of
                                                              21   serious competitive or financial harm to the Designating Party, or that could invade the
                                                              22   privacy interests of a third-party, if disclosed to another party to this Proceeding, and for
                                                              23   which less restrictive means do not provide adequate protection. By way of example,
                                                              24   “Highly Confidential Materials” might include, subject to the standard set forth in this
                                                              25   paragraph, the following types of information: confidential trade knowledge; confidential
                                                              26   product formulations; confidential product ingredients; confidential manufacturing
                                                              27   processes; confidential sources of supply; confidential names of vendors; confidential
                                                              28   names of customers; confidential names of sales force/independent contractors;
                                                                                                                3
                                                                                             STIPULATION AND PROTECTIVE ORDER
                                            Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 4 of 18 Page ID #:1186



                                                               1   confidential names of advisors and consultants; confidential pricing; confidential
                                                               2   compensation information for employees or representatives; confidential ownership
                                                               3   information; representative commission rates; margins, revenue numbers, expenses, other
                                                               4   non-public,    confidential   company     internal   financial   information;   confidential
                                                               5   development, research, or studies of current or future products; confidential internal
                                                               6   marketing materials; confidential internal sales force education; confidential data and
                                                               7   training; and confidential communications with the United States Federal Drug and Food
                                                               8   Administration. Under certain circumstances, a Receiving Party may request a Designating
                                                               9   Party to provide an exception to any designation of Highly Confidential Materials to allow
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                              10   a Receiving Party to review the Documents, Testimony, or Information for a limited, but
                                                              11   reasonable, time period, if such designation of Highly Confidential Materials makes it
                                                              12   impracticable to prosecute or defend the litigation. Upon such a request, counsel shall meet
                                                              13   and confer within seven days. If an agreement cannot be reached, the parties must present
                                                              14   the dispute to the Court in the form of a Joint Stipulation as provided in Local Rule 37-2.
                                                              15   The Court shall resolve this dispute using the following standard: “Has good cause been
                                                              16   shown for the disclosure of “Highly Confidential” materials to a person not otherwise
                                                              17   permitted access to such information?” The Court shall reach its decision on the basis of
                                                              18   all the practical circumstances of the particular document, testimony or information at
                                                              19   issue.
                                                              20            This “good cause” standard, which applies when a Receiving Party does not
                                                              21   challenge the general propriety of a “Highly Confidential” designation but seeks instead a
                                                              22   limited exception to allow the party to disclose “Highly Confidential” materials to a person
                                                              23   who would not otherwise be permitted access for a limited period, does not apply to
                                                              24   designation challenges where the Receiving Party contends that a document has been
                                                              25   improperly identified as “Highly Confidential” because it does not fall within the definition
                                                              26   of “Highly Confidential” materials as provided in the stipulated protective order. In any
                                                              27   such disputes, the parties shall strictly comply with the procedures set forth in Local Rule
                                                              28   37.
                                                                                                               4
                                                                                           STIPULATION AND PROTECTIVE ORDER
                                            Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 5 of 18 Page ID #:1187



                                                               1                 e.     “Designating Party” means the Party or Non-Party that designates
                                                               2   Documents, Testimony, or Information, as defined below, as “Confidential” or “Highly
                                                               3   Confidential.”
                                                               4                 f.     “Disclose” or “Disclosed” or “Disclosure” means to reveal, divulge,
                                                               5   give, or make available Materials, or any part thereof, or any information contained therein.
                                                               6                 g.     “Documents” means (i) any of the items identified in Federal Rule of
                                                               7   Civil Procedure 34(a), which have been produced in discovery in this Proceeding by any
                                                               8   person or entity (ii) any “Writing,” “Original,” and “Duplicate,” as those terms are defined
                                                               9   by Federal Rules of Evidence Sections 1001, 1002, 1003, and 1004, which have been
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                              10   produced in discovery in this Proceeding by any person or entity, and (iii) any copies,
                                                              11   reproductions, or summaries of all or any part of the foregoing.
                                                              12                 h.     “Information” means the content of Documents, Testimony, or
                                                              13   interrogatory or request for admissions responses.
                                                              14                 i.     “Receiving Party” means the Party who receives Documents, Testimony
                                                              15   or Information in discovery designated as “Confidential” or “Highly Confidential.”
                                                              16                 j.     “Testimony” means all depositions, declarations, or other testimony
                                                              17   taken or used in this Proceeding.
                                                              18          4.     The entry of this Stipulation and Protective Order does not alter, waive,
                                                              19   modify, or abridge any right, privilege, or protection otherwise available to any Party with
                                                              20   respect to the discovery of matters, including but not limited to any Party’s right to assert
                                                              21   the attorney-client privilege, the attorney work product doctrine, or other privileges, or any
                                                              22   Party’s right to contest any such assertion.
                                                              23          5.     Any Documents, Testimony, or Information to be designated as
                                                              24   “Confidential” or “Highly Confidential” must be clearly so designated. The “Confidential”
                                                              25   or “Highly Confidential” designation should not obscure or interfere with the legibility of
                                                              26   the designated Information. A Designating Party may apply different designations to
                                                              27   Information for different parties (e.g., Information may be marked “Highly Confidential”
                                                              28   for everyone except a single person to which the designation may be “Confidential”).
                                                                                                                  5
                                                                                           STIPULATION AND PROTECTIVE ORDER
                                            Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 6 of 18 Page ID #:1188



                                                               1   Alternatively, a Designating Party may designate Information as “Highly Confidential,”
                                                               2   but provide an exception to a particular person or Party to allow that person or Party to
                                                               3   review the Information.
                                                               4                 a.     For Documents (apart from transcripts of depositions or other pretrial
                                                               5   or trial proceedings), the Designating Party must affix the legend “Confidential” or
                                                               6   “Highly Confidential” on each page of any Document containing such designated material.
                                                               7                 b.     For Testimony given in depositions the Designating Party may either:
                                                               8                        i.       identify on the record, before the close of the deposition, all
                                                               9   “Confidential” or “Highly Confidential” Testimony, by specifying all portions of the
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                              10   Testimony that qualify as “Confidential” or “Highly Confidential;” or
                                                              11                        ii.      designate the entirety of the Testimony at the deposition as
                                                              12   “Confidential” or “Highly Confidential” (before the deposition is concluded) with the right
                                                              13   to identify more specific portions of the Testimony as to which protection is sought within
                                                              14   30 days following receipt of the deposition transcript. In circumstances where portions of
                                                              15   the deposition Testimony are designated for protection, the transcript pages containing
                                                              16   “Confidential” or “Highly Confidential” Information may be separately bound by the court
                                                              17   reporter, who must affix to the top of each page the legend “Confidential” or “Highly
                                                              18   Confidential,” as instructed by the Designating Party.
                                                              19                 c.     For Information produced in some form other than Documents, and
                                                              20   for any other tangible items, including, without limitation, compact discs or DVDs, the
                                                              21   Designating Party must affix in a prominent place on the exterior of the container or
                                                              22   containers in which the Information or item is stored the legend “Confidential” or “Highly
                                                              23   Confidential.” If only portions of the Information or item warrant protection, the
                                                              24   Designating Party, to the extent practicable, shall identify the “Confidential” or “Highly
                                                              25   Confidential” portions.
                                                              26          6.     The inadvertent production by any of the undersigned Parties or non-Parties
                                                              27   to the Proceedings of any Document, Testimony, or Information during discovery in this
                                                              28   Proceeding without a “Confidential” or “Highly Confidential” designation, shall be
                                                                                                                6
                                                                                              STIPULATION AND PROTECTIVE ORDER
                                            Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 7 of 18 Page ID #:1189



                                                               1   without prejudice to any claim that such item is “Confidential” or “Highly Confidential”
                                                               2   and such Party shall not be held to have waived any rights by such inadvertent production.
                                                               3   In the event that any Document, Testimony, or Information that is subject to a
                                                               4   “Confidential” or “Highly Confidential” designation is inadvertently produced without
                                                               5   such designation, the Party that inadvertently produced the document shall give written
                                                               6   notice of such inadvertent production within five (5) business days of discovery of the
                                                               7   inadvertent production, together with a further copy of the subject Document, Testimony,
                                                               8   or Information designated as “Confidential” or “Highly Confidential” (the “Inadvertent
                                                               9   Production Notice”). Upon receipt of such Inadvertent Production Notice, the Party that
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                              10   received the inadvertently produced Document, Testimony, or Information shall promptly
                                                              11   destroy the inadvertently produced Document, Testimony, or Information and all copies
                                                              12   thereof, or, at the expense of the producing Party, return such together with all copies of
                                                              13   such Document, Testimony or Information to counsel for the producing Party and shall
                                                              14   retain only the “Confidential” or “Highly Confidential” materials. Should the receiving
                                                              15   Party choose to destroy such inadvertently produced Document, Testimony, or
                                                              16   Information, the receiving Party shall notify the producing Party in writing of such
                                                              17   destruction within five (5) business days of receipt of written notice of the inadvertent
                                                              18   production. This provision is not intended to apply to any inadvertent production of any
                                                              19   Document, Testimony, or Information protected by attorney-client or work product
                                                              20   privileges. In the event that this provision conflicts with any applicable law regarding
                                                              21   waiver of confidentiality through the inadvertent production of Documents, Testimony or
                                                              22   Information, such law shall govern.
                                                              23          7.     In the event that counsel for a Party receiving Documents, Testimony or
                                                              24   Information in discovery designated as “Confidential” or “Highly Confidential” objects to
                                                              25   such designation with respect to any or all of such items, said counsel shall advise counsel
                                                              26   for the Designating Party, in writing, of such objections, the specific Documents,
                                                              27   Testimony or Information to which each objection pertains, and the specific reasons and
                                                              28   support for such objections (the “Designation Objections”). Counsel for the Designating
                                                                                                               7
                                                                                           STIPULATION AND PROTECTIVE ORDER
                                            Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 8 of 18 Page ID #:1190



                                                               1   Party shall have twenty (20) days from receipt of the written Designation Objections to
                                                               2   either (a) agree in writing to de-designate Documents, Testimony, or Information pursuant
                                                               3   to any or all of the Designation Objections and/or (b) seek court intervention, in accordance
                                                               4   with District Judge’s and Magistrate Judge’s rules, to uphold any or all designations on
                                                               5   Documents, Testimony, or Information addressed by the Designation Objections (the
                                                               6   “Designation Motion”). Pending a resolution of the Designation Motion by the Court, any
                                                               7   and all existing designations on the Documents, Testimony, or Information at issue in such
                                                               8   Motion shall remain in place. The Designating Party shall have the burden on any
                                                               9   Designation Motion of establishing the applicability of its “Confidential” or “Highly
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                              10   Confidential” designation. In the event that the Designation Objections are neither timely
                                                              11   agreed to nor timely addressed in the Designation Motion, then such Documents,
                                                              12   Testimony, or Information shall be de-designated in accordance with the Designation
                                                              13   Objection applicable to such material.
                                                              14          8.     Access to and/or Disclosure of Confidential Materials shall be permitted only
                                                              15   to the following persons or entities:
                                                              16                 a.     the Court;
                                                              17                 b.     (1) Attorneys of record in the Proceeding and their affiliated
                                                              18   attorneys, paralegals, clerical and secretarial staff employed by such attorneys who are
                                                              19   actively involved in the Proceeding and are not employees of any Party; (2) In-house
                                                              20   counsel to the undersigned Parties and the paralegal, clerical and secretarial staff employed
                                                              21   by such counsel. Provided, however, that each non-lawyer given access to Confidential
                                                              22   Materials shall be advised that such materials are being Disclosed pursuant to, and are
                                                              23   subject to, the terms of this Stipulation and Protective Order and that they may not be
                                                              24   Disclosed other than pursuant to its terms;
                                                              25                 c.     those officers, directors, partners, members, and employees of all non-
                                                              26   designating Parties that counsel for such Parties deems necessary to aid counsel in the
                                                              27   prosecution and defense of this Proceeding; provided, however, that prior to the Disclosure
                                                              28   of Confidential Materials to any such officer, director, partner, member, employee or agent,
                                                                                                                 8
                                                                                           STIPULATION AND PROTECTIVE ORDER
                                            Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 9 of 18 Page ID #:1191



                                                               1   counsel for the Party making the Disclosure shall deliver a copy of this Stipulation and
                                                               2   Protective Order to such person, shall explain that such person is bound to follow the terms
                                                               3   of such Order, and shall secure the signature of such person on a statement in the form
                                                               4   attached hereto as Exhibit A;
                                                               5                 d.     court reporters in this Proceeding (whether at depositions, hearings,
                                                               6   or any other proceeding);
                                                               7                 e.     any deposition, trial, or hearing witness in the Proceeding who
                                                               8   authored or previously received the Confidential Materials; provided, however, that such
                                                               9   witnesses may not be permitted to retain a copy of the Confidential Information.
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                              10                 f.     an officer, director, partner, or member of the Designating Party;;
                                                              11                 g.     a deposition, trial, or hearing witness in the Proceeding who did not
                                                              12   author or previously receive the Confidential Materials, provided that: (1) disclosure to
                                                              13   such witness is necessary for the prosecution or defense of this case; (2) the witness signs
                                                              14   Exhibit A hereto; and (3) such witness may not be permitted to retain a copy of the
                                                              15   Confidential Information.
                                                              16                 mock jury participants, provided, however, that prior to the Disclosure of
                                                              17   Confidential Materials to any such mock jury participant, counsel for the Party making the
                                                              18   Disclosure shall deliver a copy of this Stipulation and Protective Order to such person,
                                                              19   shall explain that such person is bound to follow the terms of such Order, and shall secure
                                                              20   the signature of such person on a statement in the form attached hereto as Exhibit A.
                                                              21                 h.     outside experts or expert consultants consulted by the Parties or their
                                                              22   counsel in connection with the Proceeding, whether or not retained to testify at any oral
                                                              23   hearing; provided, however, that prior to the Disclosure of Confidential Materials to any
                                                              24   such expert or expert consultant, counsel for the Party making the Disclosure shall deliver
                                                              25   a copy of this Stipulation and Protective Order to such person, shall explain its terms to
                                                              26   such person, and shall secure the signature of such person on a statement in the form
                                                              27   attached hereto as Exhibit A. It shall be the obligation of counsel, upon learning of any
                                                              28   breach or threatened breach of this Stipulation and Protective Order by any such expert or
                                                                                                               9
                                                                                           STIPULATION AND PROTECTIVE ORDER
                                                              Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 10 of 18 Page ID
                                                                                               #:1192


                                                                1   expert consultant, to promptly notify counsel for the Designating Party of such breach or
                                                                2   threatened breach;
                                                                3                 i.     a mediator jointly hired by the Parties to mediate any issue in this
                                                                4   Proceeding; and
                                                                5                 j.     any other person or entity that the Designating Party agrees to in
                                                                6          writing.
                                                                7          9.     Access to and/or Disclosure of Highly Confidential Materials shall be
                                                                8   permitted only to the following persons or entities:
                                                                9                 a.     Trial Counsel for the Parties, their partners and associates, and staff
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                               10   and supporting personnel of such attorneys, such as paralegal assistants, secretarial,
                                                               11   stenographic and clerical employees and contractors, and outside copying services, who
                                                               12   are working on this Proceeding (or any further proceedings herein) under the direction of
                                                               13   such attorneys and to whom it is necessary that the Highly Confidential Materials be
                                                               14   Disclosed for purposes of this Proceeding. Such employees, assistants, contractors and
                                                               15   agents to whom such access is permitted and/or Disclosure is made shall, prior to such
                                                               16   access or Disclosure, be advised of, and become subject to, the provisions of this Protective
                                                               17   Order. “Trial Counsel,” for purposes of this Paragraph, shall mean outside counsel of
                                                               18   record in this Proceeding and shall not include in-house counsel to the undersigned Parties
                                                               19   and the paralegal, clerical and secretarial staff employed by such in-house counsel;
                                                               20                 b.     outside experts or expert consultants consulted by the undersigned
                                                               21   Parties or their counsel in connection with the Proceeding, whether or not retained to testify
                                                               22   at any oral hearing; provided, however, that prior to the Disclosure of Highly Confidential
                                                               23   Materials to any such expert or expert consultant, counsel for the Party making the
                                                               24   Disclosure shall deliver a copy of this Stipulation and Protective Order to such person,
                                                               25   shall explain its terms to such person, and shall secure the signature of such person on a
                                                               26   statement in the form attached hereto as Exhibit A prior to the Disclosure of Highly
                                                               27   Confidential Materials. It shall be the obligation of Trial Counsel, upon learning of any
                                                               28   breach or threatened breach of this Stipulation and Protective Order by any such expert or
                                                                                                                 10
                                                                                            STIPULATION AND PROTECTIVE ORDER
                                                              Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 11 of 18 Page ID
                                                                                               #:1193


                                                                1   expert consultant, to promptly notify Trial Counsel for the Designating Party of such
                                                                2   breach or threatened breach;
                                                                3                  c.    any deposition, trial, or hearing witness in the Proceeding who
                                                                4   authored or previously received the Highly Confidential Information; provided, however,
                                                                5   that such witnesses may not be permitted to retain a copy of the Highly Confidential
                                                                6   Information.
                                                                7                  d.    court reporters in this Proceeding (whether at depositions, hearings,
                                                                8   or any other proceeding); and
                                                                9                  e.    the Court.
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                               10          10.     Confidential Materials and Highly Confidential Materials shall be used by
                                                               11   the persons or entities receiving them only for the purposes of preparing for, conducting,
                                                               12   participating in the conduct of, and/or prosecuting and/or defending the Proceeding, and
                                                               13   not for any business or other purpose whatsoever.
                                                               14          11.     Any Party to the Proceeding (or other person subject to the terms of this
                                                               15   Stipulation and Protective Order) may ask the Court, after appropriate notice to the other
                                                               16   Parties to the Proceeding, to modify or grant relief from any provision of this Stipulation
                                                               17   and Protective Order.
                                                               18          12.     Entering into, agreeing to, and/or complying with the terms of this
                                                               19   Stipulation and Protective Order shall not:
                                                               20                  a.    operate as an admission by any person that any particular Document,
                                                               21   Testimony, or Information marked “Confidential” or “Highly Confidential” contains or
                                                               22   reflects trade secrets, proprietary, confidential or competitively sensitive business,
                                                               23   commercial, financial or personal information; or
                                                               24                  b.    prejudice in any way the right of any Party (or any other person
                                                               25   subject to the terms of this Stipulation and Protective Order):
                                                               26                        i.      to seek a determination by the Court of whether any particular
                                                               27   Confidential Materials or Highly Confidential Materials should be subject to protection
                                                               28   under the terms of this Stipulation and Protective Order; or
                                                                                                                  11
                                                                                              STIPULATION AND PROTECTIVE ORDER
                                                              Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 12 of 18 Page ID
                                                                                               #:1194


                                                                1                        ii.      to seek relief from the Court on appropriate notice to all other
                                                                2   Parties to the Proceeding from any provision(s) of this Stipulation and Protective Order,
                                                                3   either generally or as to any particular Document, Material or Information.
                                                                4          13.    Any Party to the Proceeding who has not executed this Stipulation and
                                                                5   Protective Order as of the time it is presented to the Court for signature may thereafter
                                                                6   become a Party to this Stipulation and Protective Order by its counsel’s signing and dating
                                                                7   a copy thereof and filing the same with the Court, and serving copies of such signed and
                                                                8   dated copy upon the other Parties to this Stipulation and Protective Order.
                                                                9          14.    Any Information that may be produced by a non-Party witness in discovery
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                               10   in the Proceeding pursuant to subpoena or otherwise may be designated by such non-Party
                                                               11   or by a Party as “Confidential” or “Highly Confidential” under the terms of this Stipulation
                                                               12   and Protective Order, and any such designation by a non-Party or a Party shall have the
                                                               13   same force and effect, and create the same duties and obligations, as if made by one of the
                                                               14   Parties with respect to any Information produced by a Party. Any such designation shall
                                                               15   also function as consent by such producing non-Party to the authority of the Court in the
                                                               16   Proceeding to resolve and conclusively determine any motion or other application made
                                                               17   by any person or Party with respect to such designation, or any other matter otherwise
                                                               18   arising under this Stipulation and Protective Order.
                                                               19          15.    If any person subject to this Stipulation and Protective Order who has
                                                               20   custody of any Confidential Materials or Highly Confidential Materials receives a
                                                               21   subpoena or other process (“Subpoena”) from any government or other person or entity
                                                               22   demanding production of such materials, the recipient of the Subpoena shall promptly give
                                                               23   notice of the same by electronic mail transmission, followed by either express mail or
                                                               24   overnight delivery to counsel of record for the Designating Party, and shall furnish such
                                                               25   counsel with a copy of the Subpoena. Upon receipt of this notice, the Designating Party
                                                               26   may, in its sole discretion and at its own cost, move to quash or limit the Subpoena,
                                                               27   otherwise oppose production of the Confidential Materials or Highly Confidential
                                                               28   Materials, and/or seek to obtain confidential treatment of such materials from the
                                                                                                                  12
                                                                                               STIPULATION AND PROTECTIVE ORDER
                                                              Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 13 of 18 Page ID
                                                                                               #:1195


                                                                1   subpoenaing person or entity to the fullest extent available under law. The recipient of the
                                                                2   Subpoena may not produce any Confidential Materials or Highly Confidential Materials
                                                                3   pursuant to the Subpoena prior to the date specified for production on the Subpoena.
                                                                4          16.    Nothing in this Stipulation and Protective Order shall be construed to
                                                                5   preclude either Party from asserting in good faith that certain Confidential Materials or
                                                                6   Highly Confidential Materials require additional protection. The Parties shall meet and
                                                                7   confer to agree upon the terms of such additional protection.
                                                                8          17.    If, after execution of this Stipulation and Protective Order, any Confidential
                                                                9   Materials or Highly Confidential Materials submitted by a Designating Party under the
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                               10   terms of this Stipulation and Protective Order is Disclosed by a non-Designating Party to
                                                               11   any person other than in the manner authorized by this Stipulation and Protective Order,
                                                               12   the non-Designating Party responsible for the Disclosure shall bring all pertinent facts
                                                               13   relating to the Disclosure of such Confidential Materials or Highly Confidential Materials
                                                               14   to the immediate attention of the Designating Party.
                                                               15          18.    This Stipulation and Protective Order is entered into without prejudice to the
                                                               16   right of any Party to knowingly waive the applicability of this Stipulation and Protective
                                                               17   Order to any Confidential Materials or Highly Confidential Materials designated by that
                                                               18   Party. If the Designating Party uses Confidential Materials or Highly Confidential
                                                               19   Materials in a non-Confidential manner, then the Designating Party shall advise that the
                                                               20   designation no longer applies.
                                                               21          19.    Where any Confidential Materials or Highly Confidential Materials, or
                                                               22   Information derived therefrom, is included in any motion or other proceeding governed by
                                                               23   the Federal Rules of Civil Procedure, rule 5.2(d)-(g), and United States District Court for
                                                               24   the Central District of California Local Rules 79-5, the Parties and any involved non-party
                                                               25   shall follow those rules. Confidential Materials or Highly Confidential Materials may only
                                                               26   be filed under seal pursuant to a court order authorizing the sealing of the specific
                                                               27   Confidential Materials or Highly Confidential Materials at issue. If a Party's request to file
                                                               28   Confidential Materials or Highly Confidential Materials under seal is denied by the court,
                                                                                                                 13
                                                                                            STIPULATION AND PROTECTIVE ORDER
                                                              Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 14 of 18 Page ID
                                                                                               #:1196


                                                                1   then the Receiving Party may file the information in the public record unless otherwise
                                                                2   instructed by the court. With respect to discovery motions or other proceedings not
                                                                3   governed by Federal Rules of Civil Procedure, rule 5.2(d)-(g), and United States District
                                                                4   Court for the Central District of California Local Rules 79-5, the following shall apply: If
                                                                5   Confidential Materials, Highly Confidential Materials, or Information derived therefrom
                                                                6   are submitted to or otherwise disclosed to the Court in connection with any Court filings,
                                                                7   submissions, or proceedings, the same shall be separately filed under seal in accordance
                                                                8   with the Local Rules for the Central District of California and the Individual Rules of the
                                                                9   District Judge and Magistrate Judge presiding over this Proceeding.
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                               10          20.    The Parties shall meet and confer regarding the procedures for use of any
                                                               11   Confidential Materials or Highly Confidential Materials at trial and shall move the Court
                                                               12   for entry of an appropriate order.
                                                               13          21.    Nothing in this Stipulation and Protective Order shall affect the admissibility
                                                               14   into evidence of Confidential Materials or Highly Confidential Materials, or abridge the
                                                               15   rights of any person to seek judicial review or to pursue other appropriate judicial action
                                                               16   with respect to any ruling made by the Court concerning the issue of the status of any
                                                               17   Confidential Materials or Highly Confidential Materials.
                                                               18          22.    This Stipulation and Protective Order shall continue to be binding after the
                                                               19   conclusion of this Proceeding and all subsequent proceedings arising from this Proceeding,
                                                               20   except that a Party may seek the written permission of the Designating Party or may move
                                                               21   the Court for relief from the provisions of this Stipulation and Protective Order. To the
                                                               22   extent permitted by law, the Court shall retain jurisdiction to enforce, modify, or reconsider
                                                               23   this Stipulation and Protective Order, even after the Proceeding is terminated.
                                                               24          23.    Upon written request made within thirty (30) days after the settlement or
                                                               25   other termination of the Proceeding, the undersigned Parties shall have thirty (30) days to
                                                               26   either (a) promptly return to counsel for each Designating Party all Confidential Materials
                                                               27   and Highly Confidential Materials, and all copies thereof (except that counsel for each
                                                               28   Party may maintain in its files, in continuing compliance with the terms of this Stipulation
                                                                                                                 14
                                                                                            STIPULATION AND PROTECTIVE ORDER
                                                              Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 15 of 18 Page ID
                                                                                               #:1197


                                                                1   and Protective Order, all work product, and one copy of each pleading filed with the Court,
                                                                2   and one copy of each deposition together with the exhibits marked at the deposition), (b)
                                                                3   agree with counsel for the Designating Party upon appropriate methods and certification
                                                                4   of destruction or other disposition of such materials, or (c) as to any Documents,
                                                                5   Testimony, or other Information not addressed by sub-paragraphs (a) and (b), file a motion
                                                                6   seeking a Court order regarding proper preservation of such Materials. To the extent
                                                                7   permitted by law the Court shall retain continuing jurisdiction to review and rule upon the
                                                                8   motion referred to in sub-paragraph (c) herein.
                                                                9          24.    After this Stipulation and Protective Order has been signed by counsel for all
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                               10   Parties, it shall be presented to the Court for entry. Counsel agree to be bound by the terms
                                                               11   set forth herein with regard to any Confidential Materials or Highly Confidential Materials
                                                               12   that have been produced before the Court signs this Stipulation and Protective Order.
                                                               13          25.    The Parties and all signatories to the Certification attached hereto as Exhibit
                                                               14   A agree to be bound by this Stipulation and Protective Order pending its approval and entry
                                                               15   by the Court. In the event that the Court modifies this Stipulation and Protective Order, or
                                                               16   in the event that the Court enters a different Protective Order, the Parties agree to be bound
                                                               17   by this Stipulation and Protective Order until such time as the Court may enter such a
                                                               18   different Order. It is the Parties’ intent to be bound by the terms of this Stipulation and
                                                               19   Protective Order pending its entry so as to allow for immediate production of Confidential
                                                               20   Materials and Highly Confidential Materials under the terms herein.
                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28

                                                                                                                 15
                                                                                            STIPULATION AND PROTECTIVE ORDER
                                                              Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 16 of 18 Page ID
                                                                                               #:1198


                                                                1          26.    Any willful violation of this Protective Order may be punished by civil or
                                                                2   criminal contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
                                                                3   authorities, or other appropriate action at the discretion of the Court.
                                                                4          This Stipulation and Protective Order may be executed in counterparts.
                                                                5

                                                                6          GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and
                                                                7   Protective Order.
                                                                8          IT IS SO ORDERED.
                                                                9
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                               10
                                                                    DATED: September 7, 2021                   ____________________________________
                                                                                                               HON. PEDRO V. CASTILLO
                                                               11                                              UNITED STATES MAGISTRATE JUDGE
                                                               12

                                                               13

                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28

                                                                                                                 16
                                                                                            STIPULATION AND PROTECTIVE ORDER
                                                              Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 17 of 18 Page ID
                                                                                               #:1199


                                                                1                                          EXHIBIT A
                                                                2

                                                                3                CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
                                                                4

                                                                5          I hereby acknowledge that I, ___________________________________[NAME],
                                                                6   _____________________________________________________                   [POSITION AND
                                                                7   EMPLOYER], am about to receive Confidential Materials and/or Highly Confidential
                                                                8   Materials supplied in connection with the Proceeding, Skye Orthobiologics, LLC, et al. v.
                                                                9   CTM Biomedical, LLC, et al. Unites States District Court for the Central District of
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                               10   California Case Number CV 20-3444-DMG (PVCx). I certify that I understand that the
                                                               11   Confidential Materials and/or Highly Confidential Materials are provided to me subject to
                                                               12   the terms and restrictions of the Stipulation and Protective Order filed in this Proceeding.
                                                               13   I have been given a copy of the Stipulation and Protective Order; I have read it, and I agree
                                                               14   to be bound by its terms.
                                                               15          I understand that the Confidential Materials and Highly Confidential Materials, as
                                                               16   defined in the Stipulation and Protective Order, including any notes or other records that
                                                               17   may be made regarding any such materials, shall not be Disclosed to anyone except as
                                                               18   expressly permitted by the Stipulation and Protective Order. I will not copy or use, except
                                                               19   solely for the purposes of this Proceeding, any Confidential Materials or Highly
                                                               20   Confidential Materials obtained pursuant to this Stipulation and Protective Order, except
                                                               21   as provided therein or otherwise ordered by the Court in the Proceeding.
                                                               22          I further understand that I am to retain all copies of all Confidential Materials and
                                                               23   Highly Confidential Materials provided to me in the Proceeding in a secure manner, and
                                                               24   that all copies of such materials are to remain in my personal custody until termination of
                                                               25   my participation in this Proceeding, whereupon the copies of such materials will be
                                                               26   returned to counsel who provided me with such materials.
                                                               27

                                                               28   ///
                                                                                                                17
                                                                                            STIPULATION AND PROTECTIVE ORDER
                                                              Case 2:20-cv-03444-DMG-PVC Document 108 Filed 09/07/21 Page 18 of 18 Page ID
                                                                                               #:1200


                                                                1         I declare under penalty of perjury, under the laws of the United States of America,
                                                                2   that the foregoing is true and correct. Executed this _____ day of ____________, 20___,
                                                                3   at __________________.
                                                                4

                                                                5
                                                                    DATED:_________________________ BY:            _________________________________
                                                                6                                                  Signature

                                                                7                                                  _________________________________
                                                                                                                   Title
                                                                8
                                                                                                                   _________________________________
                                                                9                                                  Address
9350 Wilshire Boulevard, Suite 250, Beverly Hills, CA 90212




                                                               10                                                  _________________________________
                                                                                                                   City, State, Zip
                                                               11
                                                                                                                   _________________________________
                                                               12                                                  Telephone Number

                                                               13

                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28

                                                                                                              18
                                                                                          STIPULATION AND PROTECTIVE ORDER
